UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period endedSeptember 30, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period fromto. COMMISSION FILE NUMBER: 001-33142 Physicians Formula Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 20-0340099 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1055 West 8th Street 91702 Azusa, California (Zip Code) (Address of principal executive offices) (626) 334-3395 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whetherthe registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filerx Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares outstanding of the registrant’s common stock, par value $0.01 per share, as ofNovember5, 2009, was 13,589,668. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION 22 Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 5. Other Information 22 Item 6. Exhibits 23 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS PHYSICIANS FORMULA HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share data) September 30, December 31, 2009 2008 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 1,334 $ 620 Restricted cash 51 - Accounts receivable, net of allowance for doubtful accounts of$669 and $838 as of September 30, 2009 and December 31, 2008, respectively 15,016 29,186 Inventories 26,931 29,694 Prepaid expenses and other current assets 1,618 1,515 Income taxes receivable 2,492 - Deferred tax assets, net 7,327 9,224 Total current assets 54,769 70,239 PROPERTY AND EQUIPMENT—Net 3,847 4,138 OTHERASSETS—Net 3,783 2,838 INTANGIBLEASSETS—Net 34,457 36,881 $ 96,856 $ 114,096 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 8,411 $ 11,212 Accrued expenses 1,231 1,523 Trade allowances 6,525 4,580 Sales returns reserve 4,829 12,613 Income taxes payable - 1,675 Line of credit borrowings 9,274 7,935 Related party bridge loan 4,200 - Debt - 10,500 Total current liabilities 34,470 50,038 DEFERRED TAX LIABILITIES—Net 10,729 11,475 OTHER LONG-TERM LIABILITIES 706 1,022 Total liabilities 45,905 62,535 COMMITMENTS AND CONTINGENCIES (NOTE 9) STOCKHOLDERS' EQUITY: Series A preferred stock, $0.01 par value—10,000,000 shares authorized, no shares issued and outstanding at September 30, 2009 and December 31, 2008 - - Common stock, $0.01 par value—50,000,000 shares authorized, 13,589,668 and 13,577,118 shares issued and outstanding at September 30, 2009 and December 31, 2008, respectively 136 136 Additional paid-in capital 59,783 58,968 Accumulated deficit (8,968 ) (7,543 ) Total stockholders' equity 50,951 51,561 $ 96,856 $ 114,096 See notes to condensed consolidated financial statements. -1- PHYSICIANS FORMULA HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, exceptshare data) Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 NET SALES $ 14,230 $ 20,254 $ 55,453 $ 85,791 COST OF SALES 7,773 8,431 26,425 39,696 GROSS PROFIT 6,457 11,823 29,028 46,095 SELLING, GENERAL AND ADMINISTRATIVE EXPENSES 6,614 9,878 29,259 38,377 INTANGIBLE ASSET IMPAIRMENT - - 1,100 - (LOSS) INCOMEFROM OPERATIONS (157 ) 1,945 (1,331 ) 7,718 INTEREST EXPENSE, NET 367 147 1,046 731 OTHER (INCOME) EXPENSE, NET (29 ) 113 (17 ) 220 (LOSS) INCOMEBEFORE (BENEFIT) PROVISION FOR INCOME TAXES (495 ) 1,685 (2,360 ) 6,767 (BENEFIT) PROVISIONFOR INCOME TAXES (193 ) (1 ) (935 ) 2,044 NET (LOSS) INCOME $ (302 ) $ 1,686 $ (1,425 ) $ 4,723 NET (LOSS) INCOMEPER COMMON SHARE: Basic $ (0.02 ) $ 0.12 $ (0.10 ) $ 0.33 Diluted $ (0.02 ) $ 0.12 $ (0.10 ) $ 0.32 WEIGHTED-AVERAGE COMMON SHARES OUTSTANDING: Basic 13,589,668 14,105,999 13,581,669 14,099,367 Diluted 13,589,668 14,620,427 13,581,669 14,604,105 See notes to condensed consolidated financial statements. -2- PHYSICIANS FORMULA HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Nine Months Ended September 30, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ (1,425 ) $ 4,723 Adjustments to reconcile net (loss) incometo net cash provided by operating activities: Intangible asset impairment 1,100 - Depreciation and amortization 2,909 2,240 Exchange rateloss 69 106 Deferred income taxes 1,151 (554 ) Provision for bad debts (169 ) (141 ) Amortization of debt issuance costs 215 24 Stock-based compensation expense 807 1,836 Tax benefit on exercise of options - (45 ) Changes in assets and liabilities: Accounts receivable 14,270 16,299 Inventories 2,812 617 Prepaid expenses and other current assets 168 901 Accounts payable (2,823 ) (6,109 ) Accrued expenses, trade allowances and sales returns reserve (6,131 ) (2,349 ) Income taxes payable/receivable (4,209 ) (3,673 ) Other long-term liabilities 2 - Net cash provided by operating activities 8,746 13,875 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment (649 ) (823 ) Other assets (1,916 ) (414 ) Restricted cash (51 ) - Net cash used in investing activities (2,616 ) (1,237 ) CASH FLOWS FROM FINANCING ACTIVITIES: Paydowns of term loans - (2,250 ) Netpayments on line of credit (9,161 ) (8,191 ) Borrowings from related party bridge loan 4,200 - Debt issuance costs (456 ) - Repurchase and retirement of common stock - (1,178 ) Tax benefit on exercise of stock options - 45 Exercise of stock options 1 10 Net cashused in financing activities (5,416 ) (11,564 ) NET INCREASEIN CASH AND CASH EQUIVALENTS 714 1,074 CASH AND CASH EQUIVALENTS—Beginning of period 620 - CASH AND CASH EQUIVALENTS—End of period $ 1,334 $ 1,074 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for interest $ 809 $ 772 Cash paid for income taxes $ 2,121 $ 6,269 SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING AND FINANCING ACTIVITIES: The Company had accounts payable of $119 and $27 outstanding as of September 30, 2009 and 2008, respectively, relating to purchases of property and equipment. On March 30, 2009, the Companyreplaced its previously outstanding borrowings of $10,500 under its term loans with borrowings under the revolving credit facility in connection with the fourth amendment to the senior credit agreement. In May 2009, a non-cash distribution of $375 was made to an executive officer from the Company's 1999 Nonqualified Deferred Compensation Plan. See notes to condensed consolidated financial statements. -3- PHYSICIANS FORMULA HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.ORGANIZATION AND BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements include the accounts of Physicians Formula Holdings,Inc., a Delaware corporation (the “Company,” “we” or “our”), and its wholly owned subsidiary, Physicians Formula,Inc., a New York corporation (“Physicians”), and its wholly owned subsidiaries, Physicians Formula Cosmetics,Inc., a Delaware corporation,and Physicians Formula DRTV, LLC, a Delaware limited liability company. The Company develops, markets, manufactures and distributes innovative, premium-priced cosmeticproducts for the mass market channel. The Company’s products include face powders, bronzers, concealers, blushes, foundations, eye shadows, eyeliners, brow makeup and mascaras. The Company sells its products to mass market retailers such as Wal-Mart, Target, CVS,and Rite Aid. The accompanying condensed consolidated balance sheet as ofSeptember 30, 2009, the condensed consolidated statements ofoperations for the three andnine months endedSeptember 30, 2009 and 2008 and the condensed consolidated statements of cash flows for theninemonths endedSeptember 30, 2009 and 2008 are unaudited. These unaudited condensedconsolidated interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America(“GAAP”)for interim financial information and Article 10 of Regulation S-X. In the opinion of the Company’s management, the unaudited condensed consolidated interim financial statements include all adjustments of a normal recurring nature necessary for the fair presentation of the Company’s financial position as ofSeptember 30, 2009, its results of operations for the three andnine months endedSeptember 30, 2009 and 2008, and its cash flows for thenine months endedSeptember 30, 2009 and 2008. The results for the interim periods are not necessarily indicative of the results to be expected for any future period or for the fiscal year ending December 31, 2009. The condensed consolidated balance sheet as of December 31, 2008 has been derived from the audited consolidated balance sheet as of that date. These condensed consolidated interim financial statements should be read in conjunction with the Company’s audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2008. Significant Developments—Fromthe year ended December 31, 2004 through the year ended December 31, 2007,the Companyexperienced rapid revenue growth and increased demand foritsproducts.During this period,the Companysignificantly increasedits production capacity, warehouse space and inventory levels in an effort to meet demand.This pattern changed in 2008.As a result of deteriorating economic conditions, the Company experienced lessened demand forits products and tightening of inventory levelsbyits retail customers.The Company’snet sales moderated in the second half of 2008 and declined during the first nine months of 2009. Net sales declined 35.3% during the nine months ended September 30, 2009 compared to the same period in 2008, which was attributable in large part to deteriorating economic conditions, which significantly lowered consumer discretionary spendingand tightening of inventory levelsby our retail customers.The Company incurreda net loss of $1.4 millionduring the nine months ended September 30, 2009 and may incur additional losses through the remainder of 2009. The Company continues to reevaluate its operating plans for the next twelve months and has implemented cost controls to address the potential for continued decreases in sales.The Company implemented a company-wide salary reduction plan, eliminated cash bonuses in 2009, implemented cost controls, reduced capital expenditures and is reevaluating various non-strategic marketing and administrative costs.The Company reduced its workforce by 15%, or 24 positions, during the nine months ended September 30, 2009 in an effort to reduce costs. As more fully described in Note 7, on September 4, 2009, Physicians entered into a sixth amendment to its senior credit agreement with Union Bank, N.A. (“Union Bank”) and obtained a bridge loan (“Bridge Loan”) from Mill Road Capital, L.P. (“Mill
